STATE HIGHWAY DEPARTMENT — INSURANCE Absent legislative approval, the State Highway Department is not authorized to purchase engineering malpractice insurance for its employees.  The Attorney General has considered your opinion request wherein you ask, in effect, the following question: May the State Highway Department legally purchase engineering malpractice insurance for its employees? Title 69 O.S. 1501 [69-1501](a) (1971) requires that all money received for use on State highways be placed in the Highway Construction and Maintenance Fund, unless otherwise provided by law. Section 1502 lists authorized expenditures from the Fund. In pertinent part it provides: "All funds . . . credited to the State Highway Construction and Maintenance Fund . . . are to be used and expended by the Department to pay: . . . for premiums on bonds, workmen's compensation insurance, public liability and property damage insurance. . . ." Section 69 O.S. 1502 [69-1502] clearly expresses the intent of the Legislature in defining lawful expenditures from the Fund. The section does not include language authorizing the Highway Department to purchase engineering malpractice insurance. Nor may such authorization be implied from the statute.  "There is no ambiguity in the language of the statute, hence there is no need for resort to rules of construction. It has been repeatedly held by both this Court and the Supreme Court of Oklahoma that, where the language of the statute is clear and unambiguous, the statute must be held to mean what it plainly expresses, and no room is left for construction, and interpretation and courts cannot search for its meaning beyond the statute itself, for there is nothing to construe. Sledge v. State, 40 Okl. Cr. 421, 269 P. 385; State v. Dabney,77 Okl. Cr. 331, 141 P.2d 303; Woods v. Phillips Petroleum Company, 207 Okl. 490, 251 P.2d 505; Jenkins v. Frederick,208 Okl. 583, 257 P.2d 1058. Such is the situation in the case at bar, the statute speaks for itself in unmistakable terms." King v. State, Okl. Cr., 270 P.2d 370, 373 (1954). Two previous Attorney General opinions considered the legality of state entities purchasing insurance. The opinions held that such purchases were not authorized by statute. Op. Atty. Gen. 71-356 (February 15, 1972) and 72-165 (May 30, 1972).  It is, therefore, the opinion of the Attorney General that your question be answered in the negative. Absent legislative approval, the State Highway Department is not authorized to purchase engineering malpractice insurance for its employees.  (Daniel J. Gamino) ** SEE: OPINION NO. 74-152 (1974) ** ** SEE: OPINION NO. 80-169 (1980) ** ** SEE: OPINION NO. 80-157 (1980) **